NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

PURLENE HIGGINS,
Petition,er,

V.

OFFICE OF PERSONNEL MANAGEMENT,
Respondent.

2012-3104

Petition for review of the Merit Systems Protection
Board in case no. SFO831110572-l-1.

ON MOTION

ORDER

Purlene Higgins moves for a 90-day extension of time
until August 27, 2012, to find an attorney and file her
brief. The government responds with alternative requests
to suspend briefing and extend the time to file its brief.

Up0n consideration thereof,
I'r Is ORDERED THAT:

(1) The motion for an extension of time is granted
Ms. Higgins must file her brief by August 27 , 2012.

HIGGINS V. OPM

(2) The request to suspend briefing is denied. The
governrnent’s response brief will be calculated from the
date of filing of Ms. Higgins’ opening brief.

JUN 1 8 2012

Date

cc: Purlene Higgins

Kenneth S. Kessler, Esq.

s24

FoR THE CoURT

/s! J an Horbaly

J an Horbaly
Clerk
LED
“~Ste‘a“.;§é;ttsts§°“
.JUN l 5 'ZUYZ
JAN HURBAL\'

CLERK